Citation Nr: 1711899	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  The evidence of record shows that bilateral hearing loss cannot be reasonably disassociated from the Veteran's active duty service.

2.  The evidence of record shows that the Veteran's tinnitus cannot be reasonably disassociated from the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for bilateral hearing loss and tinnitus; specifically, averring that acoustic trauma in the form of exposure to jet aircraft engine noise and ignition of a missile engine in a confined area during service is the cause of his claimed disorders.  After service, he underwent audiological testing beginning in the early 1970's, however such records are no longer available.  The Veteran has stated and testified that he has not been exposed to any work related or traumatic noises after service.  Instead, he worked as an electronic technician and in maintenance repair for 30 years and if anything, he was only exposed to low noise levels.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  

The Veteran's DD Form 214 lists his military occupational specialty as an aircraft weapons control system mechanic and he received the Vietnam service medal.  According, the Board finds that the Veteran was exposed to acoustic trauma in-service.  

Prior to January 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  However, between January 1, 1967, and December 31, 1970, it is unclear whether such thresholds were recorded using ASA units or International Standards Organization-American National Standards Institute (ISO-ANSI) units; thus, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard.  

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in September 1964.  As this evaluation was conducted prior to January 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15(0)
10(0)
10(0)
10(0)
5(0)
10(0)
LEFT
15(0)
10(0)
10(0)
10(0)
5(0)
10(0)

These results do not indicate the Veteran had hearing loss in either ear for VA purposes when he entered service.  

Audiometric testing was conducted again in September 1965.  As this evaluation was conducted prior to January 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:






HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15(0)
10(0)
10(0)
10(0)
5(0)
20(10)
LEFT
15(0)
10(0)
10(0)
10(0)
10(5)
10(0)

A November 1966 service treatment record reveals treatment for a left ear infection.  Audiometric testing was conducted again in August 1967.  As this evaluation was conducted between January 1967 and December 1970 and it is unclear whether such thresholds were recorded using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15(0)
10(0)
10(0)
10(0)
5(0)
10(0)
LEFT
15(0)
10(0)
10(0)
10(0)
5(0)
40(30)

Audiometric testing was conducted again on separation in September 1968.  As this evaluation was conducted between January 1967 and December 1970 and it is unclear whether such thresholds were recorded using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15(0)
10(0)
10(0)
10(0)
5(0)
10(0)
LEFT
15(0)
10(0)
10(0)
10(0)
5(0)
10(0)

Post-service records reflect the Veteran filed his claim in August 2010.  He was afforded a VA examination in December 2010, in which he reported military noise exposure included noise associated with the flight line.  The Veteran stated that the onset of both hearing loss and his constant tinnitus was during active duty service.  He currently had difficulty hearing in the presence of background noise, women, and children's voices.  His tinnitus affected his ability to concentrate.  His reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
25
45
60
LEFT
5
5
35
65
70

Speech discrimination was 100 percent in the right ear and 96 percent in the left ear.  Accordingly, the Veteran has a current hearing loss for VA purposes.  38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with normal sloping to moderately severe sensorineural hearing loss in the left ear and opined that the Veteran's current hearing loss was "less likely as not" related to active duty noise exposure.  Also, the examiner opined that his current tinnitus was "less likely as not" related to active duty noise exposure because he had normal hearing upon enlistment and separation from service.  This opinion is not probative evidence.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that even if hearing loss, as defined by 38 C.F.R. § 3.385, is not shown in service or at separation, medical evidence can establish service connection by showing that hearing loss is actually due to incidents during service).

The Veteran was afforded another VA examination in January 2014.  His reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
20
40
50
65
LEFT
5
10
30
65
75

Speech discrimination was 96 percent in each ear.  The examiner diagnosed the Veteran with sensorineural hearing loss from 500 to 4000 Hertz and 6000 Hertz or higher frequencies in both ears.  The examiner opined that the Veteran's current right ear hearing loss was "less likely as not" caused by or a result of an event in military service, explaining that the Veteran was within normal limits on entrance examination and examinations from September 1965, August 1967, and his separation examination in September 1968 showed his thresholds in the right ear remained stable throughout his service.  

The examiner also opined that the Veteran's left ear was "less likely as not" caused by or a result of an event in military service.  The examiner explained that the Veteran had hearing within normal limits on his entrance examination and stable thresholds within normal limits on September 1965 examination.  While he was found to have a 30 decibel threshold at 6000 Hz in August 1967, this was not significant for VA purposes.  Also, his separation examination in September 1968 revealed thresholds within normal limits indicating the mild loss of 30 decibels at 6000 Hertz in August 1967 may have been a temporary shift that resolved during service.  Moreover, although the November 1966 record notes the Veteran had a possible ear infection, it appeared the Veteran had a history of ear infections as he noted on his 1964 report of medical history that he had otitis media three years ago, had ear, nose, and throat issues, and running ears; thus, it was possible that the 30 decibel threshold shift on his 1967 exam was impacted by another ear infection that resolved.  The examiner also found that the Veteran's occupation outside the military when he was an electronic technician or maintenance mechanic involved noise exposure.  Furthermore, "the only exam on record that indicates any loss in hearing during the service is the 8/29/1967 record," and "[t]here are no other records around the time of his service or separation that supports the 30 dBHL threshold was a permanent threshold shift."  

The January 2014 VA examiner also opined that a medical opinion regarding the etiology of the Veteran's tinnitus could not be rendered without resorting to speculation.  The examiner explained that the Veteran was exposed to jet aircraft noise and recalled an ignition of a missile engine in 1966.  The examiner further found:

Because Vet's separation exam in 1968 shows his threshold at 6000Hz improved back to 0 dBHL, it is possible that he had temporary threshold shifts due to noise exposure (other than the missile incident) in the military.  The noise trauma that led to temporary threshold shifts may have damaged the acoustic nerve fibers to lead to tinnitus.  Often the first signs of acoustic trauma is onset of tinnitus even if the actual hearing thresholds are not permanently impacted.

The examiner concluded that, "I can't separate out whether the temporary threshold shift was due to acoustic trauma or an ear infection.  If I can't opinion that the temporary threshold shift was due to acoustic trauma, I can't opinion that the tinnitus was result of acoustic trauma since I can't prove there was any damage done to the ears from noise trauma."   

In the December 2013 remand, the Board found the December 2010 VA examination inadequate which respect to the Veteran's bilateral hearing loss and tinnitus claims because it did not discuss all of the Veteran's audiological findings during service.  In regards to the Veteran's bilateral hearing loss claim, the subsequent January 2014 VA examination found it was "less likely as not" that the Veteran's bilateral hearing loss was related to service.  However, the January 2014 VA opinion did not address the threshold shifts that were shown in the September 1965 record and incorrectly found that the only record in service that indicated any loss in hearing was in August 1967.  Accordingly, the inadequacy of the VA opinion renders no opinion more probative than the other. 

Nevertheless, the evidence shows that the Veteran was exposed to acoustic trauma during service as he was an aircraft weapons control system mechanic.  He also had a threshold shift from entrance to separation and his puretone thresholds were found to be 20 decibels at 6000 Hertz in the right ear and 10 decibels at 4000 Hertz in the left ear in September 1965, and 40 decibels at 6000 Hertz in the left ear in August 1967.  Moreover, he currently has bilateral hearing loss for VA purposes and avers his hearing loss began in-service.  Therefore, the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  

The Veteran was exposed to acoustic trauma in service and the evidence shows a current diagnosis of tinnitus.  The remaining element of a successful claim is a nexus between the in-service acoustic trauma and the current tinnitus.  The January 2014 VA examiner found etiology of the Veteran's tinnitus could not be rendered without resorting to speculation.

The Veteran has indicated that his tinnitus began during his active service and has been constant since that time.   Tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, with application of the benefit-of-the-doubt rule, the evidence as a whole, supports the Veteran's claim for tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


